Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 1 of 12 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   THE LAW OFFICE OF HAKIMI &
      SHAHRIARI
  4   7080 Hollywood Blvd., Suite 804
      Los Angeles, CA 90028
  5
      Telephone: (323) 672 - 8281
  6   Facsimile: (213) 402 - 2170
  7   Attorneys for Plaintiff,
      JAMES SHAYLER
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      JAMES SHAYLER,                                   Case No.:
 11
                Plaintiff,
 12
          v.                                           COMPLAINT FOR VIOLATIONS
 13                                                    OF: AMERICAN’S WITH
      HERBERT RITTS, INC., a California                DISABILITIES ACT OF 1990, 42
 14   Corporation; and Does 1-10,                      U.S.C. § 12181 et seq.; UNRUH
                                                       CIVIL RIGHTS ACT, CALIFORNIA
 15                 Defendants.                        CIVIL CODE § 51 et seq.
 16
 17
 18
 19
               Plaintiff James Shayler (hereinafter referred to as “Plaintiff”), complains of
 20
      Herbert Ritts, Inc., a California Corporation; and Does 1-10 (each, individually a
 21
      “Defendant” and collectively “Defendants”) and alleges as follows:
 22
                                    I.     PARTIES
 23
               1.      Plaintiff is a California resident with physical disabilities. Plaintiff has
 24
      only partial use of his leg and suffers from heart failure. Plaintiff has difficulty
 25
 26   walking and standing. Plaintiff is mobility impaired. Plaintiff is qualified as being

 27   disabled pursuant to 42 USC Section 12102(2)(A), the California Unruh Civil
 28   Rights Act, Sections 51, et seq. and 52, et seq., and other statutory laws which

                                               COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 2 of 12 Page ID #:2



  1   protect the rights of “disabled persons”. Plaintiff has been issued a blue permanent
  2   disability Disabled Person Parking Placard by the State of California.
  3
            2.     Defendants Herbert Ritts, Inc. a California Corporation, owned the
  4
      property (“Property”) located at 2251 S Sepulveda Boulevard, Los Angeles,
  5
      California 90064, at all relevant times.
  6
            3.     There is a business establishment on the Property known as the “Terra
  7
      Nova Designs" store (hereinafter “the furniture store”).
  8
            4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
  9
 10   owners, subsidiaries, parent companies, employers, employees, agents, corporate

 11   officers, managers, principles and/or representatives of Defendants. Plaintiff is

 12   unaware of the true names and capacities of Defendants sued herein, as DOES 1
 13   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
 14   Plaintiff requests that the Court grant leave to amend this complaint to allege the
 15   true names and capacities when determined by whatever source.
 16         5.     Plaintiff alleges that Defendants at all times have been and are relevant
 17   to this cause of action, the owners, franchisees, lessees, general partners, limited
 18
      partners, agents, employees, employers, represent partners, subsidiaries, partner
 19
      companies, and/or joint ventures of the remaining Defendants and were acting
 20
      within the course and scope of that relationship. Plaintiff is further informed and
 21
      believes and alleges that each of the Defendants gave consent to, ratified, and/or
 22
      authorized the acts alleged of each of the remaining defendants.
 23
            6.     Plaintiff visited the public accommodations owned and operated by
 24
 25   Defendants with the intent to purchase and/or use the goods, services, facilities,

 26   privileges, advantages or accommodations operated and/or owned by Defendants.
 27
 28                             II.    JURISDICTION & VENUE
                                            2
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 3 of 12 Page ID #:3



  1          7.     This Court has subject matter jurisdiction over this action pursuant to
  2   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
  3
      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
  4
             8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
  5
      action, arising from the same nucleus of operative facts and arising out of the same
  6
      transactions, is also brought under California’s Unruh Civil Rights Act, which act
  7
      expressly incorporates the ADA.
  8
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
  9
 10   founded on the fact that the real property which is the subject of this action is

 11   located in this district and that Plaintiffs cause of action arose in this district.

 12
 13                               III.   FACTS
 14          10.    The Property owned by Defendants is a facility which is open to the
 15   public and is a business establishment.
 16          11.    Plaintiff alleges that the Property has been newly constructed and/or
 17   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 18
      failed to comply with California access standards which applied at the time of each
 19
      new construction and/or alteration or failed to maintain accessible features in
 20
      operable working condition.
 21
             12.    Plaintiff visited the Property during the relevant statutory period on
 22
      two (2) separate occasions from May 2019 to June 2019 to patronize the furniture
 23
      store located at the Property.
 24
 25          13.    Defendants did not offer persons with disabilities with equivalent

 26   facilities, privileges and advantages offered by Defendants to other patrons.
 27          14.    Plaintiff encountered barriers (both physical and intangible) that
 28   interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
                                             3
                                         COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 4 of 12 Page ID #:4



  1   services, privileges and accommodations offered at the Property.
  2         15.    Parking for patrons visiting the Property are among the facilities,
  3
      privileges, and advantages offered by Defendants to patrons of the Property.
  4
            16.    However, there is no accessible parking for disabled persons and the
  5
      parking spaces designated for disabled person do not comply with the Americans
  6
      with Disabilities Act (“ADA”).
  7
            17.    The parking area does not comply with the latest California Building
  8
      Codes (“2010 CBC Code”).
  9
 10         18.    Parking are one of the facilities, privileges, and advantages offered by

 11   Defendants to patrons of the Property.

 12         19.    When Plaintiff visited the Property, he experienced access barriers
 13   related to parking.
 14         20.    The designated accessible parking spaces measure less than 18 feet
 15   long. 2010 CBC Code 1129B.3; ADA 2010 § 502.2. This makes it difficult for
 16   Plaintiff to park in the designated space.
 17         21.    The adjacent access aisles to all the designated accessible parking
 18
      spaces are also less than 18 feet long. 2010 CBC Code 1129B.3.1; ADA 1991 §
 19
      4.6.4; ADA 2010 § 502.3. This makes it difficult for Plaintiff to use the adjacent
 20
      space to safely disembark from his car.
 21
            22.    There are no signs whatsoever identifying the designated accessible
 22
      parking spaces in the Property. 2010 CBC Code 1129B.4; ADA 1991 § 4.6.3; ADA
 23
      2010 § 502.6. There are no signs regarding a minimum $250 fine for unauthorized
 24
 25   parking in accessible parking spaces posted at any of the spaces either. 2010 CBC

 26   Code 1129B.4. There is no signage regarding accessible parking whatsoever, in
 27   front of the store. This makes it hard for Plaintiff to have unauthorized vehicles
 28   towed from those spaces. It also makes is less clear the spaces are reserved for
                                            4
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 5 of 12 Page ID #:5



  1   disabled patrons.
  2         23.    The paint in the adjacent access aisle has faded. The words “No
  3
      Parking” cannot be read because the pain is so faded. 2010 CBC Code 1129B.3.1.
  4
            24.    The lack of any signage, and faded paint makes it difficult for Plaintiff,
  5
      other patrons, and parking enforcement to determine which spaces are intended for
  6
      the sole use of the disabled.
  7
            25.    There is no designated accessible parking space on the Property. While
  8
      there is some faded blue paint on the ground which suggests there was once a
  9
 10   designated accessible space, it is so dilapidated and worn, it appears it is no longer

 11   designated as such. It looks like a regular non-designated space.

 12         26.    The paint used for the designated accessible parking spaces was faded
 13   and cannot be seen. There was no compliant surface signage at the designated
 14   disabled parking space. The International Access Symbol was so faded and worn, it
 15   cannot be read. 2010 CBC 1129B.4.1. The street surface (pavement) signage was
 16   unreadable because the paint has faded. 2010 CBC Code 1129B.4.1 & 2.
 17         27.    There is no directional signage showing an accessible path of travel.
 18
      2010 CBC Code Section 1117B.5.1.2; ADA 2010 § 216.3. Plaintiff is forced to
 19
      travel in a path with damaged asphalt.
 20
            28.    The paint in the adjacent access aisle has faded. The words “No
 21
      Parking” are not painted as required. 2010 CBC Code 1129B.3.1.
 22
            29.    The designated disabled parking spaces loading and unloading
 23
      adjacent access aisle was less than 18 feet long. 2010 1129B.3.1; ADA 1991 Code
 24
 25   § 4.6.3; ADA 2010 Code § 502.3. This makes it hard for Plaintiff to disembark the

 26   vehicle.
 27         30.    There was no marked path of travel from the designated accessible
 28   parking space to the entrance. 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3;
                                            5
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 6 of 12 Page ID #:6



  1   ADA 2010 Code § 502.3. There is no safe way for Plaintiff to park there and then
  2   travel to the entrance of the Property. Plaintiff is forced to travel a path with
  3
      damaged asphalt.
  4
            31.    The path of travel from the designated disabled parking space to the
  5
      entrance has damaged asphalt on the ground which is uneven. The damaged asphalt
  6
      on the ground is uneven with loose material. There are cracks and uneven surfaces.
  7
      The surface of the ground within the designated path of travel leading into the
  8
      entrance of the store. 2010 CBC Code 1120B.2; ADA 2010 section 302.1. This
  9
 10   makes walking in this area difficult. The path of travel from the designated disabled

 11   parking space to the entrance runs into cracks and changes in lever greater than 1/2

 12   inch but provides no ramps. These steep changes in level create uneven surfaces.
 13   2010 CBC 1133B.7.4; ADA 2010 section 303.3.
 14         32.    Defendant failed to provide an accessible path from the designated
 15   accessible parking to the store entrance.
 16         33.    The path of travel from the designated accessible parking leads to a
 17   stair column, however there was no ramp or elevator provided. Here it is a violation
 18
      to provide an accessible path to facilities in the Property.
 19
            34.    Upon information and belief, there is no compliant accessible parking
 20
      at the Property.
 21
            35.    Plaintiff personally encountered these barriers.
 22
            36.    These inaccessible conditions denied Plaintiff full and equal access
 23
      and caused difficulty, humiliation and frustration.
 24
 25         37.    The barriers existed during each of Plaintiff’s visits in 2019.

 26         38.    Plaintiff alleges that Defendants knew that the architectural barriers
 27   prevented access. Plaintiff will prove that Defendants had actual knowledge that the
 28   architectural barriers prevented access and that the noncompliance with the
                                            6
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 7 of 12 Page ID #:7



  1   ADAAG and Title 24 of the California Building Code regarding accessible features
  2   was intentional.
  3
             39.    Plaintiff intends to return to Defendants public accommodation
  4
      facilities in the near future. Plaintiff is currently deterred from returning because of
  5
      the knowledge of barriers to equal access that continue to exist at Defendants’
  6
      facilities that relate to Plaintiff’s disabilities.
  7
             40.    Defendant has failed to maintain in working and useable conditions
  8
      those features necessary to provide ready access to persons with disabilities.
  9
 10          41.    Defendants Herb Ritts, Inc., have the financial resources to remove

 11   these barriers without much expense or difficulty in order to make their Property

 12   more accessible to their mobility impaired customers. These barriers are readily
 13   achievable to remove. The United States Department of Justice has identified that
 14   these types of barriers are readily achievable to remove.
 15          42.    To date, Defendants refuse to remove these barriers.
 16          43.    On information and belief, the Plaintiff alleges that the Defendants’
 17   failure to remove these barriers was intentional because the barriers are logical and
 18
      obvious. During all relevant times Defendants had authority, control and dominion
 19
      over these conditions and therefore the absence of accessible facilities was not a
 20
      mishap but rather an intentional act.
 21
             44.    These barriers to access are described herein without prejudice to
 22
      Plaintiff citing addition barriers to access after inspection by plaintiff’s access
 23
      agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
 24
 25   once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all

 26   barriers that relate to their disability removed regardless of whether they personally
 27   encountered them).
 28
                                               7
                                           COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 8 of 12 Page ID #:8



  1      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  2       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)

  3                                  (Against All Defendants)
  4
  5         45.    Plaintiff alleges and incorporates by reference each and every
  6   allegation contained in all prior paragraphs of this complaint.
  7         46.    Title III of the ADA prohibits discrimination against any person on the
  8   basis of disability in the full and equal enjoyment of the goods, services, facilities,
  9
      privileges, advantages, or accommodations of any place of public accommodation
 10
      by any person who owns, leases or leases to, operates a place of public
 11
      accommodation. U.S.C. § 12182(a).
 12
            47.    Defendants discriminated against Plaintiff by denying “full and equal
 13
      enjoyment” and use of the goods, services, facilities, privileges or accommodations
 14
      of Defendant’s facility during each visit and each incident of deterred visit.
 15
 16         48.    The acts and omissions of Defendant herein are in violation of

 17   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.

 18         49.     Pursuant to the ADA discrimination is a “failure to make reasonable
 19   modifications in policies, practices or procedures, when such modifications are
 20   necessary to afford goods, services, facilities, privileged, advantages or
 21   accommodation to individuals with disabilities, unless the entity can demonstrate
 22   that making such modifications would fundamentally alter the nature of such goods,
 23   services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
 24
      12182(b)(2)(A)(ii).
 25
            50.    The ADA prohibits failing to remove structural architectural barriers in
 26
      existing facilities where such removal is readily achievable. 42 U.S.C. §
 27
      12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
 28
                                            8
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 9 of 12 Page ID #:9



  1   accomplishable and able to be carried out without much difficulty or expense.” Id.
  2   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
  3
      Part 36.
  4
            51.     In the event removal of any barrier is shown to not be readily
  5
      achievable, a failure to make goods, services, facilities, or accommodations
  6
      available through alternative methods is also prohibited if these methods are readily
  7
      achievable. Id. § 12182(b)(2)(A)(v).
  8
            52.     Plaintiff alleges that Defendant can easily remove the architectural
  9
 10   barriers at their facility without much difficulty or expense, and that Defendant

 11   violated the ADA by failing to remove those barriers because it was readily

 12   achievable to do so. There are companies in the area which can repaint the parking
 13   areas for as little as $350. Defendants can afford such costs given they are a fraction
 14   of what the Defendants takes in rental profits for such a large and expensive
 15   property.
 16         53.     In the alternative, if it was not “readily achievable” for Defendants to
 17   remove the facilities barriers, the Defendants violated the ADA by failing to make
 18
      the required services available through alternative methods, which are readily
 19
      achievable.
 20
            54.     On information and belief, the facility was modified after January 26,
 21
      1992, mandating access requirements under the ADA.
 22
            55.     The ADA requires that facilities altered in a manner that affects or
 23
      could affect its usability must be made readily accessible to individuals with
 24
 25   disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).

 26         56.     Plaintiff alleges that Defendants altered the facility in a manner that
 27   violated the ADA and was not readily accessible to physically disabled persons,
 28   including Plaintiff, to the maximum extent feasible.
                                            9
                                        COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 10 of 12 Page ID #:10



   1         57.    The ADA also requires reasonable modification in policies, practices,
   2   or procedures when necessary to afford such goods, services, facilities, or
   3
       accommodations to individuals with disabilities, unless the entity can demonstrate
   4
       that making such modifications would fundamentally alter their nature. 42 U.S.C. §
   5
       12182(b)(2)(A)(ii).
   6
             58.    Plaintiff alleges that Defendants violated the ADA by failing to make
   7
       reasonable modifications in policies, practices, or procedures at the facility when
   8
       these modifications were necessary to afford (and would not fundamentally alter the
   9
  10   nature of) these goods, services, facilities, or accommodations.

  11         59.    Plaintiff seeks a finding from this Court that Defendants violated the

  12   ADA in order to pursue damages under California’s Unruh Civil Rights Act for
  13   Disable Persons Act.
  14         60.    Here the Defendants’ failure to make sure that accessible facilities
  15   were available and ready to be used by the Plaintiff is a violation of law.
  16         61.    Plaintiff would like to continue to frequent Defendants’ facility
  17   because of because it is close to her home, but Plaintiff has been discriminated
  18
       against and continues to be discriminated against because of the lack of accessible
  19
       features.
  20
             62.    Among the remedies sought, Plaintiff seeks an injunction order
  21
       requiring compliance with the state and federal access laws for all the access
  22
       violations that exist at the Property.
  23
  24
  25     V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
                           (Cal. Civ. Code § 51-53.)
  26
                                      (Against All Defendants)
  27
  28
                                            10
                                         COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 11 of 12 Page ID #:11



   1           63.   Plaintiff repleads and incorporates by reference, as fully set forth again
   2   herein, the allegations contained in all prior paragraphs of this complaint.
   3
               64.   California Civil Code § 51 states, in part: All persons within the
   4
       jurisdictions of this state are entitled to the full and equal accommodations,
   5
       advantages, facilities, privileges, or services in all business establishments of every
   6
       kind whatsoever.
   7
               65.   California Civil Code § 51 also states, in part: No business
   8
       establishment of any kind whatsoever shall discriminate against any person in this
   9
  10   state because of the disability of the person.

  11           66.   California Civil Code § 51(f) specifically incorporates (by reference)

  12   an individual’s rights under the ADA into the Unruh Act.
  13           67.   The Unruh Act also provides that a violation of the ADA, or California
  14   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §
  15   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
  16   (N.D.Cal.1994).
  17           68.   Defendants’ above-mentioned acts and omissions have violated the
  18
       Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
  19
       advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
  20
       disability.
  21
               69.   Defendants’ above-mentioned acts and omissions have also violated
  22
       the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
  23
       are liable for damages. (Civ. Code § 51(f), 52(a)).
  24
  25           70.   Because violation of the Unruh Civil Rights Act resulted in difficulty,

  26   discomfort or embarrassment for the Plaintiff, the Defendants are also each
  27   responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
  28   (c)).
                                            11
                                         COMPLAINT
Case 2:19-cv-05819-ODW-JPR Document 1 Filed 07/05/19 Page 12 of 12 Page ID #:12



   1         71.      Plaintiff was actually damaged.
   2         72.      Plaintiff was damaged by Defendants’ wrongful conduct and seeks
   3
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   4
                                      PRAYER FOR RELIEF
   5
                      WHEREFORE, Plaintiff prays judgment against Defendants, as
   6
       follows:
   7
             1. For injunctive relief, compelling Defendants to comply with the
   8
                   Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
   9
  10               Plaintiff is not invoking section 55 of the California Civil Code and is not

  11               seeking injunctive relief under the Disabled Person Acts.

  12         2. Damages under the Unruh Civil Rights Act which provides for actual
  13               damages and a statutory minimum of $4,000 per each offense
  14         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  15               42 U.S.C. § 12205; and Cal. Civ. Code § 52.
  16
  17   DATED: July 5, 2019                THE LAW OFFICE OF HAKIMI & SHAHRIARI
  18
  19
  20
                                          By:   /s/ Peter Shahriari, Esq.____________
  21                                            PETER SHAHRIARI, ESQ.
  22                                            Attorney for Plaintiff James Shayler

  23
  24
  25
  26
  27
  28
                                             12
                                          COMPLAINT
